NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JOHN ROBERT ADAIR, DILJEET SINGH ATHWAL,
AND JOHN SPENCER EMTAGE',
AppelZants,
V.
PAUL J. CARTER AND LEONARD G. PRESTA,
Appellees. _
2011-1212 `
(Interference N0. 105,744)
Appea1 from the United StateS Pate11t & T1'ademark
Office, B0ard of Patent Appea1s and Interferences.
JOHN ROBERT ADAIR, DILJEET SINGH ATHWAL,
AND JOHN SPENCER EMTAGE,
Appellees,
V.
PAUL J. CARTER AND LEONARD G. PRESTA,
Appellan.ts.
2011-1213
(Interference N0. 105,744)

ADAIR V. CARTER 2
Appeal from the United States Patent & T d
ra e1:nark
Office, Board of Patent Appeals and Interferences.
ORDER
Upon consideration of the cross-appe11ants' unopposed
1notio fo 01 ` `
n r v untary dismissal of cross-appeal, 2011-1213,
pursuant to Fed. R. App. P. 42(b),
IT ls ORDERED THAT:
The motion is granted The revised caption in 2011-
1212 is reflected above
(2) Each side shall bear its own costs in 2011-1213.
FoR THE CoURT
J\.\l 5?m1 /S/ Jan H0rba1
13 t
a e J an Horba1y
C1erk
cc: Doreen Yatko Truji1lo, Esq.
O1iver R. Ashe, Jr., Esq.
s24
1ssUED As A MANDATE (aS to 2011-1213 0n1y): JUL 5 3
§§
l‘l'lQ
§§
ser
sq
"5¢:.-
U. PEALS FOR
L CIRCUlT
JUL 0 6 2011
1ANHDRBALY
CLERK
011